Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“a shell” in claim 1.
“a brake part” in claim 1.
“a few-tooth-difference planetary gear” in claim 1.  There are no reference numerals in the Drawings for the above features.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Conclusion
This application is in condition for allowance except for the following formal matters: 
See the above paragraph.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 1-3 and 16-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious a miniature handheld electric traction device comprising a shell, a power supply part and a power motor, a reduction gear set, wherein the reduction gear set comprises a planetary gear, a sun gear of the planetary gear is coaxial with the winding drum, the winding drum is in transmission connection with the planetary gear, and a motor shaft of the power motor is linked with the planetary gear; the brake part is arranged on the reduction qear set and comprises a few-tooth difference planetary gear, and a sun gear of the few-tooth-difference planetary gear is coaxial with the sun gear of the planetary gear; an inner cylinder sleeve is arranged in the shell; the power motor is fixed in the inner cylinder sleeve of the shell; a connecting shaft sleeve is arranged on the motor shaft of the power motor; an annular space is formed between the connecting shaft sleeve and the inner wall of the inner cylinder sleeve; the brake part further comprises a variable-diameter rectangular spring; the variable-diameter rectanqular spring is inserted into the annular space; the variable-diameter rectangular spring is distributed on the inner wall of the inner cylinder sleeve and an outer surface of the connecting shaft sleeve as recited in claim 1.  Claims 2-3 and 16-32 are dependent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834


4/21/2022

/DANG D LE/Primary Examiner, Art Unit 2834